The bill is filed by the female children of Isaac Weatherly and the husbands of such as are married against the defendant, who is the only son and executor of his will, for a settlement of the estate and the payment of legacies. It appeared from the pleadings and proofs that, under *Page 51 
articles entered into in 1847, the testator Isaac and the defendant Joseph, with one James S. Close, entered into a copartnership in the business of buying and selling slaves, which they carried on until 1850, when the last named partner withdrew, and the transaction was evidenced by a written instrument, which, in substance, is as follows:
"Basis of a settlement between Isaac Weatherly, James S. Close, and Joseph A. Weatherly, as agreed on by them 12 September, 1850.
"Whereas, Isaac Weatherly, James S. Close, and Joseph A. Weatherly have been engaged in the traffic of negroes for the last four years preceding this date under the name and firm of Weatherley, (47) Close  Co., and as James S. Close wishes to withdraw from the firm, the following conditions of settlement are agreed upon:
"Article 1. Isaac Weatherly and Joseph A. Weatherly take the debts due the firm, to wit, B. Hail's note (and others, amounting in all to about $6,580), Any loss sustained in the collection or failure to collect said notes, or any part of them, one-third of such loss will be borne by James S. Close.
"Article 2. Isaac Weatherly and Joseph A. Weatherly pay the debts owned by said firm, to wit, Mrs. Gerringer's note, $510 (and others, amounting to about $10,200). Any other notes or accounts not specified that may be brought, found, or originated, one-third of all such to be borne by James S. Close: Provided all such shall have been made before 1 February, 1850. This proviso not to release Close from obligations already incurred.
"Article 3. Isaac Weatherly and Joseph A. Weatherly are to pay James S. Close $4,124.68, for which amount they have given their note to him." (Signed by the several parties.)
The business was thence carried on extensively by the said Joseph A. Weatherly till the death of Isaac Weatherly, which happened in March, 1858, and it was alleged by the plaintiffs that said Isaac was all that time a partner in the business; that large profits were made by them, a moiety of which they claim as a part of the estate of the said Isaac under the seventeenth clause of the will, where it provided that all the property not devised or bequeathed shall be sold and the proceeds equally divided between all the testator's children, and they call for a discovery of the amount of these profits and full account of the whole dealings of the copartnership from 1847 to 1858.
The plaintiffs claim, also, as part of the estate of the testator, as falling into the residuary fund, a negro girl named Margaret, attempted to be emancipated against the policy of the law and a tract of land given to her. The facts in relation to the girl and the land are as follows: In 1844, Isaac Weatherly made and delivered to the defendant the following instrument:                                          (48) *Page 52 
"15 January, 1844.
"STATE OF GEORGIA — Muscogee County.
"Received of Joseph A. Weatherly $500, in payment for the following negroes, to wit, Lizza, a woman aged 20 years, and Margaret, her daughter, a mulatto girl, aged 4 years, and Bill, her son, a mulatto boy, aged 2 years, both to be free at the respective ages of 18 and 20," with warranty of title as to the mother, and signed by Isaac Weatherly, with his seal affixed.
By the fourth clause of his will, the girl Margaret is simply given to the defendant.
By a codicil dated 26 November, 1857, in which various alterations are made in the dispositions of his will, he bequeaths and devises as follows:
"I will and devise my yellow girl Margaret, at the discretion of my executors, to be emancipated, and give her, said Margaret, $200."
A tract of land, called the "Albert Gorrell" tract, by a clause in the will, he had given to Joseph A. Weatherly and his two sisters, Betsy and Polly, with power in him to elect whether to take one-third of the land or to pay each of his sisters $600 and take the whole of it. Immediately after the clause above quoted occurs in the codicil the following: "My will and desire is to dispose of the Albert Gorrell tract different than is stated in my will, to wit, as follows: I will and desire 100 acres to be run off of the north end, so as to include the house, meadow and mill; the balance I will to my said negro girl Margaret herein emancipated, and desire my executor to see that she gets the benefit of the said land. The said hundred acres to be run off of the Albert Gorrell tract I wish and direct to be divided between my children, Joseph A. Weatherly, Nancy Gossett, Louisa Gamble, Catharine Kirkman, Rebecca Kirkman, Mary Robbins, Elizabeth Clark, but Joseph A. Weatherly to keep (49) the land at valuation, if he desires, and pay his said sisters their part in money." . . .
"If it becomes necessary to sell the land given to the yellow girl Margaret, I desire my son, Joseph A. Weatherly, to take it at valuation."
Under these circumstances, it was insisted by the plaintiffs that both the slave Margaret and the land intended for her fall into the residuum, and they pray that the same may be sold unless the defendant elects, as provided in the last mentioned clause of the codicil, to take the said land, in which case, that he may account for the same at valuation.
The answer of the defendant states the particulars of the terms of copartnership entered into in September, 1847, between himself and his father, Isaac Weatherly, and Close; that the capital was all borrowed and a portion of the negroes purchased on a credit; that the same *Page 53 
parties had been trading as copartners for a year previous to 2 September, 1847, but on this day they entered into written terms; that their business continued until 1850, "when they dissolved and made a full settlement of all their partnership transactions up to that time," and he refers to the instrument above set forth (marked C) as sustaining this allegation. He says that his father (Isaac) agreed to take $4,000 for his share of the profits, and that he gave his bond for the same, but has never seen or heard of the bond since that time; that he did not find it among his testator's papers. He further states that he carried on the business of trading in slaves with the means realized from the preceding business, and that his father was not a partner, but with his permission, and to improve and extend his credit, he often signed papers, where it was necessary, with the name of "Weatherly  Son." He says that the net profits of his business since 1850 is about $25,000, and that if he is bound to account for any portion of this amount as a part of the testator's estate, that he is ready and willing to produce, whenever required by this Court, a full and detailed account of all his trading since the settlement of 1850.
The defendant, further answering, sets forth item 5 of the will (50) of Isaac Weatherly, in which are these words: "I also give him all the debts of every kind which he owes me," and he says "he is advised that should the Court be of opinion that he was a partner with the testator since 1850, still all the profits made by him since that time pass to this defendant under that clause.
It was referred to a commissioner, Mr. W. L. Scott, to state an account of the estate of the testator in the hands of the defendant as executor, who, in his report, refused to charge him with any part of the profits of the business of the traffic in slaves after the year 1850, for which the plaintiffs filed an exception. The commissioner also refused to charge the defendant with the value of the slave Margaret, for which the plaintiffs also excepted, and the cause was in this state brought to this Court, and stood for further directions on the report and exceptions.
The first exception to the commissioner's report is allowed. The answer sets out an argumentative denial of the allegation of a copartnership between Isaac Weatherly and the defendant after September, 1850. It refers to the exhibit, marked C, as the basis of a full settlement and dissolution, and avers certain explanatory matters, from which the defendant draws the inference that there was no copartnership after the date above stated. But supposing it possible that the *Page 54 
Court might make a different inference from the aforesaid exhibit C and the other matters averred, he says "he is advised, should the Court be of opinion that he was a partner with the testator since 1850, still all the profits would pass to him under the fifth clause of the will." We think the defendant and the commissioner fell into error in regard to the legal effect of the exhibit C. It does not purport to be, and is not in fact, an entire dissolution of the firm which, according to the (51) articles of 1847, was composed of Isaac Weatherly, James S. Close, and Joseph Weatherly, but is, in its legal effect, only a partial dissolution by the withdrawal of Close from the firm, leaving Isaac and Joseph Weatherly still in copartnership under the original articles which, as between them, continue in full force. The instrument recites, "as James S. Close wishes to withdraw from the firm," it is agreed that he may do so on the terms that Isaac and Joseph Weatherly are to take all of the debts due to the firm — are to pay all the debts due by it, and are to pay to Close $4,124. Clearly the only effect is that Close withdraws and Isaac and Joseph are still connected as copartners. If there was afterwards a dissolution of the firm, which had thus become reduced to two, it was matter of affirmative averment on the part of the defendant, and then, as was very justly urged by Mr. Morehead for the plaintiffs, the onus of proof would have been on the defendant. But there is no distinct averment, and no proof is offered in regard to it. With respect to the question whether, supposing the firm not to have been dissolved as between the father and son until the death of the former, the son does not become entitled to all of the profits by the fifth clause of the will, an opinion will not be declared until the Court is put in possession of additional facts by another report showing the condition of the firm at the death of the testator — what slaves, if any, were then on hand; what debts, if any, were due by third persons to the firm, standing either in the names of Isaac or Joseph Weatherly or of Joseph alone; if they constituted a part of the effects of the firm, what, if any, debts were due by Joseph to the firm or by the testator to the firm; what money, if any, belonging to the firm was on hand. And as the defendant, in his answer, states that if he is bound to account for any portion of this amount, he is ready and willing to produce, whenever required by this Court, a full and detailed account of all his trading since the settlement in 1850, the commissioner will call on him for such account, to be filed with his report, and to aid him in ascertaining (52) the condition of the firm. He will, also, set out any special matter at the instance of either party, and particularly any evidence the defendant may produce in relation to the $4,000 mentioned in his answer as having been executed by him to his father, and the consideration for which it was given. *Page 55 
The second exception is also allowed. We are not certain that we apprehend the idea intended to be conveyed when the defendant says "he is advised and believes that the clause in the will directing the said girl to be emancipated is only in affirmance of the deed of gift." But it is clear that the defendant cannot set up any claim under the deed of gift in opposition to the will, for one is not allowed to claim under and at the same time against a will; and from the large interest which is given to the defendant by the will, it is presumed he elects to take under it. There is, however, no clashing between the deed and the will, and the latter merely sets out with greater distinctness the intention of the testator with respect to the slave Margaret. So the question depends upon the construction of the will.
This Court is inclined to the opinion, that in order to carry out the policy of the law and prevent freed negroes from remaining among us, the true principle is not to support any trust for emancipation unless express provision is made that the slaves shall be sent to Liberia or somewhere else. But without resorting to that principle, we think, in this instance, the will furnishes evidence that the wish and intention of the testator was that the girl should remain in this State, and the decision may be put on the matter of fact, as in Green v. Lane, 45 N.C. 102.
If the testator had stopped after directing the girl Margaret to be emancipated and giving her $200, we should have been slow to come to the conclusion that his intention was to tear asunder all of the past associations of her life and to have her sent alone, at the age of 20, and turned loose among strangers in a foreign land with an allowance of $200. But all doubt is removed by the fact that he revokes the devise of the Gorrell tract of land for the purpose of giving it, (53) except 100 acres, to the girl Margaret, and desires his executor to see that she gets the benefit of it. If she was to be sent out of the State, why give her a tract of land? He had an abundance of cash means, and money was what she would need, provided it was intended or expected that she was to leave the State.
These two cases show that the principle referred to above is the true one. Its adoption is the only way in which the subject can be placed on a certain footing and the courts be relieved from the irksome task of trailing up from circumstances and inferences, more or less strong, so as to expose to view a secret trust which is opposed to the general good, but much in accordance with the private feelings of many who are inflamed by a mistaken notion of charity. In stating the account the defendant must be charged with the value of this slave, which will fall into the residuary fund. *Page 56 
We are of opinion that the devise of the Gorrell tract of land is revoked by the codicil executed November, 1857. As to 100 acres of it, a different disposition is made, and if the defendant elects to take it at valuation, the value will be fixed at the time of his election, which he will be required to make within a reasonable time after the decree. As to the balance of it, the fact that the devise to the slave Margaret is ineffectual does not prevent it from having the effect of a revocation; besides, he says he intends to make a different disposition of it, which amounts to an express revocation; and in the concluding part of the codicil, as if anticipating that the devise to the slave would not be deemed valid, he gives the defendant an election to take it at valuation. This election, in this respect, is subject to the same rule as above. If he elects not to take it at valuation it will be sold and the proceeds will form a part of the residuary fund.
This opinion will be declared and a reference made as above directed.
PER CURIAM.                                       Decree accordingly.
(54)